DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                           Patent
               (US 11,030,421 B2)
               Instant Application
                    (17/308,560)
1. A multilingual communication system that provides translation-enabled terminal-to-terminal communication, the multilingual communication system comprising: 
     a server configured to: before receiving a message that is to be translated: connect a plurality of terminals participating in the communication including a first terminal and a second terminal, acquire language information identifying a use language that is set in the first and second terminals at a time of connection when the first and second terminals connect to the multilingual communication system, define a first message box for the first terminal and a second message box for the second terminal when the first terminal having connected to the multilingual communication system initiates communication with the second terminal, in which transmission messages and reception messages are displayed in a time-series manner in each of the first and second terminals, correlate the use language of the first terminal with a first translation language of the first message box, correlate the use language of the second terminal with a second translation language of the second message box, and       
       set coupling between the first message box and the second message box so that a transmission message written in the first terminal is translated based on: (i) the first translation language of the first message box as a translation source language, and (ii) the second translation language of the second message box as a translation destination language, wherein the coupling of the first and second message boxes includes selecting a dictionary based on the translation source language of the first message box and the translation destination language of the second message box;

        receive the message that is to be translated when: (i) a transmission message is written in the first terminal, and (ii) after the first message box and the second message box are coupled together; 
         translate the transmission message from the translation source language to the translation destination language according to the coupling of the first and second message boxes; and 
        display the translated transmission message in the second terminal as a reception message.
1. A server that provides translation-enabled terminal-to-terminal communication, 

the server comprising: a first message box in which a message to be displayed on a first terminal participating in the communication is written; and a second message box in which a message to be displayed on a second terminal participating in the communication is written, wherein the server is configured to execute: acquiring use languages used in the first terminal and the second terminal;
   













   upon receiving a first transmission message from the first terminal, translating the first transmission message using the use language of the first terminal as a translation source language and using the use language of the second terminal as a translation destination language, and writing the translated message in the second message box; and
    



















 upon receiving a second transmission message from the second terminal, translating the second transmission message using the use language of the second terminal as a translation source language and using the use language of the first terminal as a translation destination language, and writing the translated message in the first message box. 
1. A multilingual communication system that provides translation-enabled terminal-to-terminal communication, the multilingual communication system comprising: 
       a server configured to: before receiving a message that is to be translated: connect a plurality of terminals participating in the communication including a first terminal and a second terminal, acquire language information identifying a use language that is set in the first and second terminals at a time of connection when the first and second terminals connect to the multilingual communication system, define a first message box for the first terminal and a second message box for the second terminal when the first terminal having connected to the multilingual communication system initiates communication with the second terminal, in which transmission messages and reception messages are displayed in a time-series manner in each of the first and second terminals, correlate the use language of the first terminal with a first translation language of the first message box, correlate the use language of the second terminal with a second translation language of the second message box, and
          set coupling between the first message box and the second message box so that a transmission message written in the first terminal is translated based on: (i) the first translation language of the first message box as a translation source language, and (ii) the second translation language of the second message box as a translation destination language, wherein the coupling of the first and second message boxes includes selecting a dictionary based on the translation source language of the first message box and the translation destination language of the second message box;
        receive the message that is to be translated when: (i) a transmission message is written in the first terminal, and (ii) after the first message box and the second message box are coupled together; translate the transmission message from the translation source language to the translation destination language according to the coupling of the first and second message boxes; and 
display the translated transmission message in the second terminal as a reception message.
14.  A server that provides translation-enabled terminal-to-terminal communication, 

the server comprising: a participating terminal connection unit configured to connect a plurality of terminals participating in the communication, acquire language information set for each of the terminals to recognize a use language used in the terminal from the language information, define for each terminal a terminal message box for the communication, in which transmission messages from a terminal and reception messages to the terminal are described so as to be displayable in a time-series manner, and correlate the use language of the terminal with the terminal message box;
          








           a box coupling setting unit configured to set coupling between a first terminal message box and a second terminal message box so that a transmission message written in the first terminal message box defined for a first terminal is translated using a use language of the first terminal message box as a translation source language and using a use language of the second terminal message box defined for a second terminal as a translation destination language and is written in the second terminal message box as a reception message; and
          a box coupling execution unit configured to, when a transmission message is written in the first terminal message box from the first terminal, translate the transmission message from the translation source language to the translation destination language according to the coupling, write the translated transmission message in the second terminal message box as a reception message, and display the reception message on the second terminal.


Instant Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,030,421 B2 in view of reference Shimohata et al US PGPUB 2002/0022954 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other as provided in the table shown above for the independent claims and the obvious variants thereof, and because the reference Shimohata discloses “upon receiving a second transmission message from the second terminal, translating the second transmission message using the use language of the second terminal as a translation source language and using the use language of the first terminal as a translation destination language, and writing the translated message in the first message box” (fig. 14; para. [0067-[0072]; para. [0081]-[0083]; para. [0084]-[0086]).  It would have been obvious to use the missing features of the instant application, as taught by Shimohata for all the reasons described by Shimohata such as enabling users of different terminal apparatuses to enjoy chats irrespective of the common language of the chat group (Shimohata, para. [0106]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.      Claims 1-3, 6-8 and 11-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shimohata et al US PGPUB 2002/0022954 A1 (“Shimohata”)
           Per Claim 1, Shimohata discloses a server that provides translation-enabled terminal-to-terminal communication, the server comprising:
           a first message box in which a message to be displayed on a first terminal participating in the communication is written (Abstract; fig. 16; fig. 18; fig. 19; fig. 22; The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086], terminal 20A as including first message box 42A of Japanese person, terminals 20 B-20E as including terminals of English persons, message data/boxes 42A and 42B as defined for terminals 20A and 20B-20E respectively); and
           a second message box in which a message to be displayed on a second terminal participating in the communication is written (Abstract; fig. 16; fig. 18; fig. 19; fig. 22; The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086], terminal 20A as including first message box 42A of Japanese person, terminals 20 B-20E as including terminals of English persons, message data/boxes 42A and 42B as defined for terminals 20A and 20B-20E respectively), 
          wherein the server is configured to execute: acquiring use languages used in the first terminal and the second terminal (the server apparatus 10 broadcast transmits the transfer message data 47B only to the terminal apparatuses 20A and 20E of the users who can understand, for example, Japanese…Such a transfer to the specific terminal apparatuses or users can be realized by a method whereby the server apparatus 10 grasps the language which can be used by the terminal apparatuses 20A to 20E…, para. [0062]);
         upon receiving a first transmission message from the first terminal, translating the first transmission message using the use language of the first terminal as a translation source language and using the use language of the second terminal as a translation destination language, and writing the translated message in the second message box (In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B. The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086]); and
           upon receiving a second transmission message from the second terminal, translating the second transmission message using the use language of the second terminal as a translation source language and using the use language of the first terminal as a translation destination language, and writing the translated message in the first message box (fig. 14; para. [0067-[0072]; Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; para. [0084]-[0086]). 
          Per Claim 2, Shimohata discloses the server according to claim 1, wherein the use language used in the first terminal or the second terminal is acquired when each of the terminals is connected to the server (para. [0062]; para. [0081]-[0085]).
          Per Claim 3, Shimohata discloses the server according to claim 1, wherein the use language used in the first terminal or the second terminal is acquired whenever each of the terminals is connected to the server (para. [0062]; para. [0081]-[0085]).
          Per Claim 6, Shimohata discloses the server according to claim 1, which records data of the message written in the first message box or the second message box, in a database at a predetermined timing that is not synchronous with the writing timing (fig. 19; fig. 26; para. [0081]-[0086]; para. [0112]-[0113]).
          Per Claim 7, Shimohata discloses the server according to claim 1, which records data of the message written in the first message box or the second message box, in a database at a predetermined timing different from the writing timing (fig. 26; para. [0081]-[0086]; para. [0112]-[0113]). 
          Per Claim 8, Shimohata discloses the server according to claim 1, wherein the communication is a group chatting in which three or more users can participate, and when a new third terminal participates in a chatting group which is already set, the server defines a third message box in which a message to be displayed on the third terminal is written (fig. 6; fig. 19; para. [0043]; para. [0046]; para. [0049]; para. [0075]; para. [0080]-[0086]).
          Per Claim 11, Shimohata discloses the server according to claim 1, which acquires the use language of the first terminal and defines the first message box when the first terminal connects to the server and sets communication with the second terminal (para. [0062]; para. [0080]-[0086]).
          Per Claim 12, Shimohata discloses a multilingual communication provision method for providing computer-based translation-enabled terminal-to-terminal communication, the multilingual communication provision method comprising:
           defining a first message box in which a message to be displayed on a first terminal participating in the communication is written, and a second message box in which a message to be displayed on a second terminal participating in the communication is written (Abstract; fig. 16; fig. 18; fig. 19; fig. 22; The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086], terminal 20A as including first message box 42A of Japanese person, terminals 20 B-20E as including terminals of English persons, message data/boxes 42A and 42B as defined for terminals 20A and 20B-20E respectively);
          acquiring use languages used in the first terminal and the second terminal (the server apparatus 10 broadcast transmits the transfer message data 47B only to the terminal apparatuses 20A and 20E of the users who can understand, for example, Japanese…Such a transfer to the specific terminal apparatuses or users can be realized by a method whereby the server apparatus 10 grasps the language which can be used by the terminal apparatuses 20A to 20E…, para. [0062]);
          upon receiving a first transmission message from the first terminal, translating the first transmission message using the use language of the first terminal as a translation source language and using the use language of the second terminal as a translation destination language, and writing the translated message in the second message box (In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B. The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086]); and
         upon receiving a second transmission message from the second terminal, translating the second transmission message using the use language of the second terminal as a translation source language and using the use language of the first terminal as a translation destination language, and writing the translated message in the first message box (fig. 14; para. [0067-[0072]; Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; para. [0084]-[0086]).
           Per Claim 13, Shimohata discloses a non-transitory computer-readable medium containing a computer-executable program for causing a server that provides translation-enabled terminal-to-terminal communication to function as:
          a message box unit including a first message box in which a message to be displayed on a first terminal participating in the communication is written, and a second message box in which a message to be displayed on a second terminal participating in the communication is written (Abstract; fig. 16; fig. 18; fig. 19; fig. 22; The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086], terminal 20A as including first message box 42A of Japanese person, terminals 20 B-20E as including terminals of English persons, message data/boxes 42A and 42B as defined for terminals 20A and 20B-20E respectively);
           an acquisition unit configured to acquire use languages used in the first terminal and the second terminal (the server apparatus 10 broadcast transmits the transfer message data 47B only to the terminal apparatuses 20A and 20E of the users who can understand, for example, Japanese…Such a transfer to the specific terminal apparatuses or users can be realized by a method whereby the server apparatus 10 grasps the language which can be used by the terminal apparatuses 20A to 20E…, para. [0062]);
           a first writing unit configured to, upon receiving a first transmission message from the first terminal, translate the first transmission message using the use language of the first terminal as a translation source language and using the use language of the second terminal as a translation destination language, and writing the translated message in the second message box (In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B. The transmitting unit 13 transmits the message data 42B to the terminal apparatuses 20A to 20E.  When the message data 42B is received, each of the terminal apparatuses 20A to 20E displays the message data 42B..., para. [0084]-[0086]); and
           a second writing unit configured to, upon receiving a second transmission message from the second terminal, translate the second transmission message using the use language of the second terminal as a translation source language and using the use language of the first terminal as a translation destination language, and writing the translated message in the first message box (fig. 14; para. [0067-[0072]; Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; para. [0084]-[0086]).
         Per Claim 14, Shimohata discloses a server that provides translation-enabled terminal-to-terminal communication, the server comprising:
         a participating terminal connection unit configured to connect a plurality of terminals participating in the communication, acquire language information set for each of the terminals to recognize a use language used in the terminal from the language information, define for each terminal a terminal message box for the communication, in which transmission messages from a terminal and reception messages to the terminal are described so as to be displayable in a time-series manner, and correlate the use language of the terminal with the terminal message box (Abstract; fig. 6, element 25C; fig. 14, element 25C; fig. 15; fig. 19, element 25C; para. [0043]; The display picture plane of the display unit 25 further has: a conversation window 25C for displaying the progress of the conversation; and an input window 25D for displaying messages which are inputted…, para. [0048]; para. [0049]; para. [0057]-[0058]; para. [0062]; para. [0075]-[0076]; para. [0080]-[0085], fig. 6, fig. 14, 15 and fig. 19 as showing defined terminal box showing transmission messages and reception/translated messages in time series according to grasped/use languages of terminals);
           a box coupling setting unit configured to set coupling between a first terminal message box and a second terminal message box so that a transmission message written in the first terminal message box defined for a first terminal is translated using a use language of the first terminal message box as a translation source language and using a use language of the second terminal message box defined for a second terminal as a translation destination language and is written in the second terminal message box as a reception message (fig. 6; fig. 16; fig. 18; fig. 19; para. [0042]; para. [0048]-[0049]; para. [0062], Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B..., para. [0084]-[0086], activated translating apparatus 90 of fig. 16 as setting coupling between message boxes of the terminals 20A to 20E so as to effect translation from original message to translated message using/based on grasped language/used language of each terminal);  and
           a box coupling execution unit configured to, when a transmission message is written in the first terminal message box from the first terminal, translate the transmission message from the translation source language to the translation destination language according to the coupling, write the translated transmission message in the second terminal message box as a reception message, and display the reception message on the second terminal (fig. 6; fig. 14; fig. 19; para. [0055]; para. [0057]-[0058]; para. [0062]; para. [0074]-[0076]; para. [0080]-[0082]; FIG. 18 shows the message data which is transmitted and received by the conversation system …, para. [0083]; para. [0084]; As shown in FIG. 19, the display unit 25 of each of the terminal apparatuses 20A to 20E displays a plurality of message data including the message data 42B shown in FIG. 18 which is transmitted and received among the terminal apparatuses 20A to 20E…, para. [0085], original/source Japanese message input 42A at terminal 20A translated as reception English message 42B provided to terminals that use English).
          Per Claim 15, Shimohata discloses a multilingual communication provision method for providing computer-based translation-enabled terminal-to-terminal communication, the multilingual communication provision method comprising:
             causing participating terminal connection means to connect a plurality of terminals participating in the communication, acquire language information set for each of the terminals to recognize a use language used in the terminal from the language information, define for each terminal a terminal message box for the communication, in which transmission messages from a terminal and reception messages to the terminal are described so as to be displayable in a time-series manner, and correlate the use language of the terminal with the terminal message box (fig. 6, element 25C; fig. 14, element 25C; fig. 15; fig. 19, element 25C; para. [0043]; The display picture plane of the display unit 25 further has: a conversation window 25C for displaying the progress of the conversation; and an input window 25D for displaying messages which are inputted…, para. [0048]; para. [0049]; para. [0057]-[0058]; para. [0062]; para. [0075]-[0076]; para. [0080]-[0085], fig. 6, fig. 14, 15 and fig. 19 as showing defined terminal box showing transmission messages and reception/translated messages in time series according to grasped/use languages of terminals);
            causing box coupling setting means to set coupling between a first terminal message box and a second terminal message box so that a transmission message written in the first terminal message box defined for a first terminal is translated using a use language of the first terminal message box as a translation source language and using a use language of the second terminal message box defined for a second terminal as a translation destination language and is written in the second terminal message box as a reception message (fig. 6; fig. 16; fig. 18; fig. 19; para. [0042]; para. [0048]-[0049]; para. [0062], Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B..., para. [0084]-[0086], activated translating apparatus 90 of fig. 16 as setting coupling between message boxes of the terminals 20A to 20E so as to effect translation from original message to translated message using/based on grasped language/used language of each terminal); and
            causing box coupling execution means to, when a transmission message 1s written in the first terminal message box from the first terminal, translate the transmission message from the translation source language to the translation destination language according to the coupling, write the translated transmission message in the second terminal message box as a reception message, and display the reception message on the second terminal (fig. 6; fig. 14; fig. 19; para. [0055]; para. [0057]-[0058]; para. [0062]; para. [0074]-[0076]; para. [0080]-[0082]; FIG. 18 shows the message data which is transmitted and received by the conversation system …, para. [0083]; para. [0084]; As shown in FIG. 19, the display unit 25 of each of the terminal apparatuses 20A to 20E displays a plurality of message data including the message data 42B shown in FIG. 18 which is transmitted and received among the terminal apparatuses 20A to 20E…, para. [0085], original/source Japanese message input 42A at terminal 20A translated as reception English message 42B provided to terminals that use English).
             Per Claim 16, Shimohata discloses a non-transitory computer-readable medium containing a computer-executable program for causing a server that provides translation-enabled terminal-to-terminal communication to function as:
               a participating terminal connection unit configured to connect a plurality of terminals participating in the communication, acquire language information set for each of the terminals to recognize a use language used in the terminal from the language information, define for each terminal a terminal message box for the communication, in which transmission messages from a terminal and reception messages to the terminal are described so as to be displayable in a time-series manner, and correlate the use language of the terminal with the terminal message box (fig. 6, element 25C; fig. 14, element 25C; fig. 15; fig. 19, element 25C; para. [0043]; The display picture plane of the display unit 25 further has: a conversation window 25C for displaying the progress of the conversation; and an input window 25D for displaying messages which are inputted…, para. [0048]; para. [0049]; para. [0057]-[0058]; para. [0062]; para. [0075]-[0076]; para. [0080]-[0085], fig. 6, fig. 14, 15 and fig. 19 as showing defined terminal box showing transmission messages and reception/translated messages in time series according to grasped/use languages of terminals);
           a box coupling setting unit configured to set coupling between a first terminal message box and a second terminal message box so that a transmission message written in the first terminal message box defined for a first terminal is translated using a use language of the first terminal message box as a translation source language and using a use language of the second terminal message box defined for a second terminal as a translation destination language and is written in the second terminal message box as a reception message (fig. 6; fig. 16; fig. 18; fig. 19; para. [0042]; para. [0048]-[0049]; para. [0062], Prior to chatting, the translating apparatus 90 is activated by the drag and drop operation on the display unit 25 similar to that in the embodiment 1.  After that, the receiving unit 11 of the server apparatus 10 discriminates in step S300 whether it has received the message data from one of the terminal apparatuses 20A to 20E or not…, para. [0081]-[0083]; In the server apparatus 10, the processing unit 12: forms message data 42B by adding the English message to a position after the Japanese message. The processing unit 12 further sets the present time as transmission time into the message data 42B..., para. [0084]-[0086], activated translating apparatus 90 of fig. 16 as setting coupling between message boxes of the terminals 20A to 20E so as to effect translation from original message to translated message using/based on grasped language/used language of each terminal); and
             a box coupling execution unit configured to, when a transmission message is written in the first terminal message box from the first terminal, translate the transmission message from the translation source language to the translation destination language according to the coupling, write the translated transmission message in the second terminal message box as a reception message, and display the reception message on the second terminal (fig. 6; fig. 14; fig. 19; para. [0055]; para. [0057]-[0058]; para. [0062]; para. [0074]-[0076]; para. [0080]-[0082]; FIG. 18 shows the message data which is transmitted and received by the conversation system …, para. [0083]; para. [0084]; As shown in FIG. 19, the display unit 25 of each of the terminal apparatuses 20A to 20E displays a plurality of message data including the message data 42B shown in FIG. 18 which is transmitted and received among the terminal apparatuses 20A to 20E…, para. [0085], original/source Japanese message input 42A at terminal 20A translated as reception English message 42B provided to terminals that use English).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.      Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of Khuda US PGPUB 2010/0313255 A1 (“Khuda”)
          Per Claim 4, Shimohata discloses the server according to claim 1,
              Shimohata does not explicitly disclose wherein the use language used in the first terminal or the second terminal is acquired by acquiring a use language set in a browser of each of the terminals
            However, this feature is taught by Khuda (para. [0005]; para. [0014]-[0015])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Khuda with the server of Shimohata in arriving at “wherein the use language used in the first terminal or the second terminal is acquired by acquiring a use language set in a browser of each of the terminals”, because such combination would have resulted in translating the language for any inequality in settings such that a recipient receives translated information under the language settings of the recipient (Khuda, para. [0015])
         Per Claim 5, Shimohata discloses the server according to claim 1, 
            Shimohata does not explicitly disclose wherein the use language used in the first terminal or the second terminal is acquired by acquiring a use language set in an operating system of each of the terminals
            However, this feature is taught by Khuda (para. [0005]; para. [0014]-[0015])
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Khuda with the server of Shimohata in arriving at “wherein the use language used in the first terminal or the second terminal is acquired by acquiring a use language set in an operating system of each of the terminals”, because such combination would have resulted in translating the language for any inequality in settings such that a recipient receives translated information under the language settings of the recipient (Khuda, para. [0015]).      

3.      Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimohata in view of in view of DeGroot US PGPUB 2008/0262827 A1 (“DeGroot”)
          Per Claim 9, Shimohata discloses the server according to claim 1, 
             Shimohata does not explicitly discloses wherein the translated message written in the first message box can be corrected from the first terminal, and when the correction is implemented, the server stores data that correlates the second transmission message, the translated message before the correction, and the translated message after the correction
            However, this feature is taught by DeGroot:
            wherein the translated message written in the first message box can be corrected from the first terminal, and when the correction is implemented, the server stores data that correlates the second transmission message, the translated message before the correction, and the translated message after the correction (fig. 3A, element 3302; fig. 6; para. [0036]; para. [0049])
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine/incorporate the teachings of DeGroot in the server of Shimohata in arriving at “wherein the translated message written in the first message box can be corrected from the first terminal, and when the correction is implemented, the server stores data that correlates the second transmission message, the translated message before the correction, and the translated message after the correction”, because such combination would have resulted in learning from the corrections for future translations (DeGroot, para. [0007]).
          Per Claim 10, Shimohata in view of DeGroot discloses the server according to claim 9, 
            DeGroot discloses the server which analyzes the data and updates dictionary data used for the translation (fig. 3A; para. [0007]; para. [0032]; para. [0048]-[0049]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658